Citation Nr: 0603442	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  99-04 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to rating in excess of 30 percent for sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to May 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
This matter was last before the Board in November 2003 when 
the Board remanded the case for further evidentiary 
development.  


FINDING OF FACT

The evidence of record has not established that the veteran 
has chronic osteomyelitis following radical surgery or near 
constant chronic sinusitis with symptoms of headaches, pain, 
and purulent discharge after repeated surgeries.


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for 
sinusitis have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.14, 
4.97, Diagnostic Code 6510 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in October 2004, 
pursuant to the Board's November 2003 remand and subsequent 
to the issuance of the rating decision currently on appeal.  
Accordingly, any defect with respect to the timing of the 
VCAA notice has been cured by the Board's remand and 
subsequent readjudication by the RO.

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the October 
2004 letter referred to above informed the veteran of 
information and evidence needed to substantiate and complete 
a claim for an increased rating for his sinusitis; i.e. that 
the disease must have worsened.  Moreover, the veteran was 
generally advised to submit any additional evidence that 
pertained to the matter, including via statement of the case 
and supplemental statement of the case.  Pelegrini, 18 Vet. 
App. at 121.  

Also, the October 2004 letter informed the veteran of which 
portion of information should be provided by the claimant, 
and which portion VA would try to obtain on the claimant's 
behalf.  The RO informed the veteran that it would make 
reasonable efforts to obtain records in the custody of a 
Federal agency or private entity, and that while the RO would 
assist the veteran in obtaining these records that it was 
ultimately the veteran's responsibility to obtain them.  38 
C.F.R. § 3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
scheduling a VA medical examination when appropriate.  38 
C.F.R. § 3.159(c) (2005).  The RO obtained the veteran's 
service medical records and all VA medical records.  The 
veteran did not indicate the presence of any additional 
records.  VA has provided the veteran with several medical 
examinations in furtherance of his claim.  As such, VA has 
fulfilled its duties to the veteran to the extent possible 
given the particular circumstances of this case.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Laws and Regulations 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Compensation for service-connected injury is limited to those 
claims which show present disability.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  "Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Id.

Under the applicable diagnostic criteria, a 10 percent 
evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment; or, three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent evaluation is given for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment; 
or, more than six non- incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Following radical surgery with 
chronic osteomyelitis; or, near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries, rate as 50 percent disabling.  An incapacitating 
episode of sinusitis is defined as one that requires bed rest 
and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic 
Code 6510 (2005).

Analysis

The veteran has a history of occasional sinus infections.  In 
1998 the veteran complained of sinus pressure, but reported 
that his headaches had subsided for several months following 
sinus surgery in 1995.  Between December 1996 and January 
1998 the veteran had two sinus infections.  Following those 
sinus infections, the record indicates that the veteran next 
had a sinus infection in 2004, which consisted of a headache, 
purulent nasal discharge and tenderness.  The veteran has had 
three functional endonasal sinus surgeries.  

At VA examination in 2002, the examiner reported that the 
veteran had more problems in the summer than in the winter 
and concluded that the veteran's sinusitis was related to 
allergies.  At that time, the veteran reported sinus 
infections occurring 8 to 10 times per year.  

VA examination of May 2003 revealed an absence of purulence 
or mass and a small rim of mucosal thickening in the left 
maxillary sinus.  The VA examiner reported that medications 
had given the veteran relief and that the veteran had 
occasional headaches.  Notably, the VA examiner opined that 
there was no evidence of chronic sinusitis at that time.  

In May 2005, during VA examination, the veteran reported that 
he averaged about two sinus infections per year and had 
postnasal drainage and congestion in between these flare-ups.  
Examination revealed minimal swelling involving the middle 
and inferior turbinates, an absence of mucopus present in the 
nose or nasopharynx and a clear nasal airway, mouth and 
oropharynx.  

As illustrated above, it is clear that the veteran suffers 
from sinusitis with occasional flare-ups; however, the 
evidence of record does not establish that the veteran has 
chronic osteomyelitis or near constant sinusitis 
characterized by headaches, pain and tenderness of an 
affected sinus and purulent discharge or crusting after 
repeated surgeries.  Accordingly, a rating in excess of 30 
percent for the veteran's sinusitis is not warranted under 
the circumstances.  38 C.F.R. § 4.97, Diagnostic Code 6510 
(2005).


ORDER

Entitlement to rating in excess of 30 percent for sinusitis 
is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


